SMITH, Judge,
dissenting in part:
I do not conceive that appellant is summarily punishable for criminal contempt or that procedural compliance with Fla.R. Crim.P. 3.830 can result in such punishment. Appellant stated at various times that he had four, nine and eleven years of education and he testified his lawyer promised him probation on his plea of guilty, which his lawyer contradicted. Summary contempt proceedings cannot displace a prosecution for perjury, with attendant procedural guaranties for the accused, unless his false testimony had an obstructive effect and “there existed judicial knowledge of the falsity of the testimony.” Mitchell v. Parrish, 58 So.2d 683, 685 (Fla.1952). Here appellant is subjected to contempt proceedings because his testimony was not believed. That, in my view, is insufficient. I would vacate the contempt judgment without remand.